11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




      Tips and Tricks

      3D Slicer Settings for Beginners – 8 Things You Need to
      Know

                    by All3DP




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           1/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




                                                                                                                                    BACK TO TOP


     Learn about best practices for 3D slicer settings in this guest post from 3D printing
     community Pinshape. Slice like a champ and get better prints!

     Guest Post: This article originally appeared on the Pinshape Blog. Text and images
     reproduced with kind permission of the team at Pinshape.

     Proper 3D slicer settings can mean the difference between a successful print, and a failed
     print. That’s why it’s so important to know how slicers work and how each different setting
     will affect your results.

     We understand that the many settings on slicing software can be intimidating, especially for
     beginner makers. Sometimes even advanced makers make mistakes and end up with failed
     prints. Just ask Pinshaper & experienced 3D printer, Zheng3! His picture below illustrates a
     simple but effective example of the difference that 3D slicer settings can have on a print.




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                      GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                               2/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     Part of the problem is that the optimal slicer settings depend on what design you’re printing
     and what material you’re using, so there is no “one setting ts all” perfect setting. The big
     question, then, is: how do you know what slicer settings to use on which designs &
     material? 

     To break it down, let’s go through some of the basic features of a slicer, and talk about how
     each setting will affect your print. This is more of an introduction to the topic than an in-depth
     guide.




                                      What Is a 3D Slicer & What Does It Do?
     This website or its third-party tools use cookies, which are necessary to its
     functioning
     A slicer is 3Dand required
                    printing    to achieve
                             software       the purposes
                                       that converts      illustrated
                                                     digital 3D modelsin the
                                                                          intoPrivacy          GOT IT.
                                                                               printing instructions for
     Policy.
     your  3D printer to create an object. The slicer cuts your CAD model into horizontal layers
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 3/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

     based on the settings you choose, and calculates how much material your printer will need to
     be extrude and how long it will take to do it.  All of this information is then bundled up into a
     GCode le which is sent to your printer. Slicer settings do impact the quality of your print so
     it’s important to have the right software and settings to get you the best quality print
     possible.

     For the examples, we will use Cura (version 15.04.3), a free slicer with similar features to
     most other slicers.

     The basic settings menu in an older version of Cura looks like this:




                  8 Slicer Settings You Need to Know & How They Work!


     1. Layer Height
     This website or its third-party tools use cookies, which are necessary to its
     Think of layer
     functioning andheight as the
                      required  to resolution
                                   achieve theofpurposes
                                                 your print. This setting
                                                          illustrated      speci
                                                                      in the     es the height
                                                                             Privacy           of each
                                                                                             GOT   IT.
      lament layer in your print.  Prints made with thinner layers will create more detailed prints
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 4/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

     with a smoother surface where it’s di cult to see the individual lament layers. The downfall
     of thinner layers is that it takes more time to print something, since there will be more layers
     that make up your object.

     If you’re printing something without detail, a thicker layer will get you a faster print but it will
     be a rougher surface and the individual layers will be more visible.  Low resolution printing is
     good for things like prototyping where details may not be necessary.

     If you want to print something with intricate details, you will get the best print with a thinner
     layer height. Cura recommends settings of .06mm for a high resolution print like this Tudor
     Rose Box by Louise Driggers

     EDIT: After consulting with a few of our community makers, we found that a layer height of
     .06mm is not a realistic setting for most FDM printers. Here is what one of our pro makers
     Dan Steele recommends for detailed settings:

     .4mm nozzle ne = .1mm average=.2mm rough=.34mm

     .35mm nozzle ne= ,1mm avg = .2mm rough = .3mm




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           5/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

     For medium resolution designs, Cura recommends .1mm. Unless you’re printing something
     with lots of detail, medium settings should work perfectly for most designs with some level
     of detail like this Spiral Chess Set by BigBadBison. This is the layer height we use as our go-to
     in the Pinshape o ce on our Ultimaker 2.




     Larger layers work best for prints that don’t have a lot of detail.  Cura recommends .2mm for
     a “low resolution” print with little detail like this Elephant by le FabShop.




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           6/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     PRO TIP: 3D printing veteran Chris Halliday recommends changing one setting at a time,
     keeping track of how each incremental change affects your print!




     2. Shell Thickness
     Shells refers to the number of times the outer walls of the design are traced by the 3D printer
     before starting the hollow inner sections of your design. This de nes the thickness of the
     side walls and is one of the biggest factors in the strength of your print. Increasing this
     number will create thicker walls and improve the strength of the print. It is automatically set
     to .8 so there shouldn’t be any reason to change this for decorative prints.  If you print
     something that will need more durability, or if you’re creating a water-tight print like a vase,
     you may want to increase shell thickness.




     3. Retraction
     This feature tells the printer to pull the lament back from the nozzle and stop extruding
      lament when there are discontinuous surfaces in your print, like this one:




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           7/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     Retraction is usually always enabled, unless your print doesn’t have any discontinuous
     surfaces in it. This setting can sometimes cause lament to get clogged in your nozzle
     during a print in which case you probably want to disable it. If you nd there is too much
      lament oozing out of the nozzle, leaving your print with a bunch of strings or clumps on the
     outer edges, then be sure to turn on retraction.




     4. Fill Density
     In ll refers to the density of the space inside the outer shell of an object. You’ll notice this is
     measured in % instead of mm like the layer height.  If an object is printed with 100% in ll, it
     will be completely solid on the inside. The higher the percentage of in ll, the stronger and
     heavier the object will be, and the more time and lament it will take to print. This can get
     expensive and time consuming if you’re printing with 100% in ll every time – so keep in mind
     what you’ll be using your print for.

     If you’re creating an item for display, 10-20% in ll is recommended.  If you need something
     that is going to be more functional and sturdy, 75-100% in ll is  more appropriate.  Cura in ll
     creates a grid like pattern inside your object which gives the top layers of your model more
     support.

     One of our community members, Dan Steele is a fan of more in ll than less:


         “For in ll I have rarely found myself regretting adding to much, and have
          often been disappointed by adding to little.  For something with a large
           surface area on top I would generally use a minimum of 18% in ll.  For
      something I wanted to be mechanically strong I would throw an extra shell
                                                          in and go up to 40% in ll.”


     This website or its third-party tools use cookies, which are necessary to its
     To see the effects
     functioning        of different
                 and required         in ll settings
                                to achieve           yourself,
                                             the purposes      check out
                                                          illustrated     Eunny’s
                                                                      in the      great In ll display
                                                                             Privacy          GOT IT.for
     teaching.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 8/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     5. Print Speed
     Print speed refers to the speed at which the extruder travels while it lays down lament.
     Optimal settings depend on what design you’re printing, the lament you’re using, the printer,
     and your layer height. Of course, everyone wants to print their object as quickly as possible,
     but fast print speeds can cause complications and messy looking prints.

     For complicated prints, a slower speed will give you a higher quality print. A good starting
     point that Cura recommends is 50mm/s. You can also play around with speed and see what
     works best for your printer.




     6. Supports
     Supports are structures that help hold up 3D objects that don’t have enough base material to
     build off of as they are being printed. Since objects are printed in layers, parts of an object
     that extend past a 45 degree angle will have nothing for the rst layer of lament to build on.
     These are called overhangs and can create a drooping look without supports.
     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy            GOT IT.
     How do you know whether or not your design needs supports?
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 9/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

     Just remember, Joe Larson’s YHT rule:

               1. Anything in a “Y” shape is safe to print without support because it’s a gradual slope
                  which still has enough material beneath it to keep it from drooping. This is another
                  way to think of the 45 Degree Rule, whichstates that in general, overhangs with a
                  slope greater than 45 degrees will require supports.
               2. Designs that take the form of an “H”, where the middle overhang connects to either
                  side is called bridging.  Any type of bridge should have supports to prevent
                  drooping or a messy print.
               3. Anything with a “T” shaped overhang will need support to avoid drooping.


     S U P P O RT T Y P E

     In the drop down menu, there are two types of support you can choose from:

      •      Touching Build Plate – this is for designs where the section of the design that needs the
             support can  attach to the build plate like this:




     This website or its third-party tools use cookies, which are necessary to its
      • Everywhere
     functioning       – This istofor
                 and required         more complex
                                   achieve         designs
                                           the purposes       where there
                                                         illustrated in themay be a layer ofGOT
                                                                           Privacy           the IT.
          design that overhangs in a place that won’t attach to a support coming from the build
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 10/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

             plate.  The top nut on this design has an overhang but because there is another bolt at
             the bottom, it won’t attach to supports that come from the plate. Instead, these supports
             go in between parts of the design and touch the to of the model.




     7. Platform Adhesion Type
     These settings will affect how your model sticks to the print bed. Warping at the bottom of a
     design can be a main culprit for prints not sticking to a print bed, but there are two main
     settings you can adjust to help with platform adhesion:

      •      Raft: A horizontal grid that goes under the object that acts as a platform to stick to the
             bed and build from. They can also be useful when printing models with small parts at
             the bottom of your print, like animal feet.  If you do choose to use a raft, it will leave
             rough edges on the bottom of your print when you remove it.




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           11/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




      •      Brim: Like a brim of a hat, brims are lines around the bottom of the object which keep
             the corners of your model down without leaving marks on the bottom of the object.  This
             is a better option if your main objective is to get your model to stick to the print bed.
             Brims can also be used to stabilize delicate parts of an object that are isolated from the
             rest of the model like the legs of a table.



     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           12/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     8. Initial layer thickness
     This is located in advanced settings in Cura and refers to the thickness of your very rst layer
     on the print bed.  If you want a more sturdy base for your print, you can make the initial layer
     thicker. The default on Cura is .3mm which gives a thick bottom layer that’s easy to build on
     and sticks to the platform well.

     What’s the difference between initial layer thickness and bottom/top thickness in the basic
     settings?  While the initial layer thickness is the very rst layer that goes down, the bottom
     and top thickness refers to how many mm of solid material will be set down before your in ll
     is created.

     These are the basic settings for a slicer program – if you want to get into more advanced
     territory, there are more settings but these are the main ones a beginner needs to be aware
     of.

     PRO TIP: When venturing into more complicated prints, 3D printing pro Zheng3 has a few
     steps to  add on to Chris Halliday’s advice on changing one setting at a time:

      1. Write down all your settings. Label these settings as a group with a capital letter. e.g.
         rex_A, rex_B, rex_C. Screenshots of print settings will be handy here.
      2. website
     This Write theorletter on the nished
                      its third-party        print
                                      tools use    with a which
                                                cookies,  Sharpie   sonecessary
                                                                  are  that you can   reference the results
                                                                                  to its
          when you’re
     functioning        studyingtoaachieve
                 and required       barrel full
                                            theofpurposes
                                                  mostly-identical   test
                                                           illustrated in prints.
                                                                          the Privacy          GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 13/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

      3. Change one and only one slicing parameter and repeat from step 1 until you are
         satis ed with the print.




                                               4 Different 3D Slicer Programs

     If you haven’t gured out which slicer program works best with your printer, here’s some
     options on the market to get you started:




     Cura (Free)
     Cura is made by Ultimaker and is extremely user friendly & fast so it’s great for beginners. It is
     not a proprietary software so it works for multiple different printers. The tradeoff of the ease
     of use is that you have less control over some of the more detailed settings.  There are,
     however lots of plugin options for you to add if you need any of those extra
     features. Download Cura




     Slic3r (Free)
     This is an open source slicing project started by the RepRap Community & works on multiple
     printers. Their focus and design goal is ease of use and maintaining the original design. One
     unique feature is that it allows you to vary the in ll pattern across layers which can increase
     the strength of your print.  The user interface has improved dramatically since they just
     started and it has positive reviews from most of the community.  Download Slic3r




     Simplify3D ($149 USD)
     This is one of the paid slicers on the market —  so why should you choose to pay when you
     have so many other options for free? The main point we’ve heard from the community is
     speed & control.  It has so many detailed settings which include the ability to see and adjust
     This website or its third-party tools use cookies, which are necessary to its
     every layer of your model & creates better quality supports that you can manually place and
     functioning and required to achieve the purposes illustrated in the Privacy            GOT IT.
     are easier to remove.  It is also extremely fast at slicing. Apparently the fastest on the market.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                 14/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP

     Another bonus is their software is compatible with many different printers and offers support
     for close to 200 3D printers.

     Although there is no free trial version of this software, they do let you return the software
     within two weeks if you don’t like it. If you are a more advanced maker and care about control
     and speed, the investment might be worth it! Buy Simplify3D




     Makerbot Desktop (Free)
     Formerly known as Makerware, the Makerbot slicer software has been rebranded as
     Makerbot Desktop. The settings are similar to Cura and are very basic and easy to navigate.
      You can also create custom pro les in this software but there is no user interface for this
     function so you must use a text editor. Feedback from the community is that it can be very
     slow compared to alternatives. You can download this software from the Makerbot website.

     PRO TIP: Still need some advice on how to gure out slicers? Here’s a great overall tip from a
     3D printing expert Richard Horne, compliments of 3D printing for beginners:



          “Print out lots of 20mm cubes. It’s quite a boring object, but it can help
                            ensure you have a well setup and calibrated machine.”



               License: The text of "3D Slicer Settings for Beginners – 8 Things You Need to Know" by All3DP is licensed under a Creative
     Commons Attribution 4.0 International License.



                SUBSCRIBE
     Subscribe to updates from All3DP




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           15/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     RECOMMENDED FOR YOU




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           16/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP


     1 Comment                 All3DP                                                                                                  
                                                                                                                                       1   Login

      Recommend                   t Tweet           f Share                                                                          Sort by Best



                     Join the discussion…

                  LOG IN WITH                          OR SIGN UP WITH DISQUS ?

                                                          Name

                  The Top Guitarist • 2 months ago
                  Slic3r is extremely slow compared to cure.
                  △ ▽ • Reply • Share ›


     ✉ Subscribe d Add Disqus to your siteAdd DisqusAdd                          Disqus' Privacy PolicyPrivacy PolicyPrivacy




     TOPICS

       CURA         SIMPLIFY3D            SLICING         SOFTWARE




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                      GOT IT.
     Policy.                                                                                                                        BACK TO TOP

https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                                  17/18
11/25/2018                                                  3D Slicer Settings for Beginners – 8 Things You Need to Know | All3DP




     All3DP

     World's Leading 3D Printing Magazine with Compelling Content. For Beginners and Pros.
     Useful, Educational, and Entertaining.


     Information

         ABOUT US
         PRIVACY POLICY
         TERMS OF USE
         IMPRINT
         JOB OFFERS


     Links

         GET IT 3D PRINTED
         NEWSLETTER
         CONTENT ACADEMY
         ADVERTISE WITH US

     Follow us

             FACEBOOK
             TWITTER
             GOOGLE+
             REDDIT




     This website or its third-party tools use cookies, which are necessary to its
     functioning and required to achieve the purposes illustrated in the Privacy                                                    GOT IT.
     Policy.
https://all3dp.com/3d-slicer-settings-beginners-8-things-need-know/                                                                           18/18
